UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1697


ELMER   FRANCISCO    JEREZ    BOJORQUEZ,    a/k/a   Jerez   Elmer
Bohorquez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 21, 2012              Decided:   January 7, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Robert
Michael Stalzer, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elmer Francisco Jerez Bojorquez, a native and citizen

of El Salvador, petitions for review of the Board of Immigration

Appeals’     (“Board”)        order        dismissing      his        appeal    of     the

immigration judge’s (“IJ”) order denying Bojorquez’s application

for withholding of removal and protection under the Convention

Against Torture (“CAT”).           We have thoroughly examined the record

and deny the petition for review.

            When assessing an alien’s petition for review, we must

uphold the Board’s determination that an alien is not eligible

for withholding of removal unless the Board’s determination is

“‘manifestly         contrary         to         law     and      an        abuse       of

discretion.’”        Mirisawo v. Holder, 599 F.3d 391, 396 (4th Cir.

2010)     (quoting      8   U.S.C.    §      1252(b)(4)(D)        (2006)).           Legal

questions determined by the Board are reviewed de novo, see Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008), while

the     Board’s     factual     findings         “are    conclusive         unless    any

reasonable    adjudicator       would       be    compelled      to    decide   to     the

contrary.”        8 U.S.C. § 1252(b)(4)(B) (2006); Crespin-Valladares

v. Holder, 632 F.3d 117, 124 (4th Cir. 2011).                     Consequently, the

Board’s determination regarding eligibility for withholding of

removal    will    be   affirmed      if    it    is    supported      by   substantial

evidence on the record considered as a whole.                           INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).

                                            2
              An alien is eligible for withholding of removal if he

shows that, if he was returned to his native country, “it is

more    likely    than     not     that       [his]       ‘life    or    freedom     would   be

threatened       because      of      [his]         race,     religion,          nationality,

membership       in    a      particular            social        group,       or    political

opinion.’”       Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004)    (quoting      8    U.S.C.        §    1231(b)(3)(A)             (2006))     (internal

alteration omitted).             Here, our review of the record convinces

us that substantial evidence supported the Board’s conclusion

that    the    Guatemala-related              incidents       marshaled        by    Bojorquez

failed to establish by a preponderance that he would be harmed

if returned to El Salvador.                     We likewise find without merit

Bojorquez’s challenge to the denial of his CAT claim.

              Accordingly,       we    deny         the    petition      for     review.      We

dispense      with     oral      argument        because          the    facts      and    legal

contentions      are   adequately         presented          in    the    materials       before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                                3